DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darin Gibby on 04/18/2022.
The application has been amended as follows: Claims 56, 73-75 are amended. Claim 71 is canceled. 
56. (Currently amended) A system for tracking an asset, the system including one or more processing devices configured to: 
identify a spatial region in a complex number space, the spatial region being associated with the asset; 
receive a user defined password; 
identify a plurality of key locations within the spatial region at least in part using the user defined password; 
calculate key numerical values at each of the plurality of key locations using a defined complex number formula; and, 
use the key numerical values to generate an encryption key, and wherein the asset is associated with the user by storing an asset record in a database, the asset record being indicative of:
an asset identifier; 
the spatial region; and, 
an encrypted payload derived using the encryption key; and.
wherein at least one of:
a)	the one or more processing devices are configured to generate a graphical representation of the spatial region, and wherein the graphical representation can be used to identify the spatial region;  
b) 	at least one of the asset data and the payload are indicative of at least one of: 
a spatial region location; 
a spatial region extent; 
a graphical representation of the spatial region; 
a time stamp; 
an asset location; 
an asset identity; 
an asset value; 
at least one asset owner; 
a digital signature; and,
a wallet identifier.
c)	the spatial region includes at least one of: 
a spatial area; and, 
a spatial volume.  
d)	the spatial region is identified using at least one of: 
a vector indicative of a location of the spatial region in the complex space; and, 
a parameter indicative of an extent of the spatial region.  
e)	the complex formula is at least one of: 
a Julia set; 
a Mandelbrot set; 
a complex number set; and, 
a chaotic formula using two  seed values.  
f)	the spatial region is provided in a part of complex space where the complex formula has non-infinite values and complexity is non-zero.  
g)	the one or more processing devices are configured to generate an asset representation, the asset representation including at least a graphical representation of the spatial region and optionally at least one of:
the asset representation is indicative of at least one of:
the spatial region; 
the asset identifier; 
an asset class;
an asset value; 
an asset size; and, 
an asset quantity. 
at least one of the asset representation and the graphical representation is subject to copyright.  
the asset representation is tradable.
	
	71. (Canceled).

	73. (Currently amended) A method for tracking an asset, the method including, in one or more processing devices: 
identifying a spatial region in a complex number space, the spatial region being associated with the asset; 
receiving a user defined password; 
identifying a plurality of key locations within the spatial region at least in part using the user defined password; 
calculating key numerical values at each of the plurality of key locations using a defined complex number formula; and, 
using the key numerical values to generate an encryption key, and wherein the asset is associated with the user by storing an asset record in a database, the asset record being indicative of:
an asset identifier; 
the spatial region; and, 
an encrypted payload derived using the encryption key; and
wherein at least one of:
a)	the one or more processing devices are configured to generate a graphical representation of the spatial region, and wherein the graphical representation can be used to identify the spatial region;  
b) 	at least one of the asset data and the payload are indicative of at least one of: 
i)	a spatial region location; 
ii)	a spatial region extent; 
iii)	a graphical representation of the spatial region; 
iv)	a time stamp; 
v)	an asset location; 
vi)	an asset identity; 
vii) an asset value; 
viii) at least one asset owner; 
ix)	a digital signature; and,
x)	a wallet identifier.
c)	the spatial region includes at least one of: 
xi)	a spatial area; and, 
xii)	a spatial volume.  
d)	the spatial region is identified using at least one of: 
xiii) a vector indicative of a location of the spatial region in the complex space; and, 
xiv) a parameter indicative of an extent of the spatial region.  
5)	the complex formula is at least one of: 
xv)	 a Julia set; 
xvi) a Mandelbrot set; 
xvii) a complex number set; and, 
xviii) a chaotic formula using two  seed values.  
e)	the spatial region is provided in a part of complex space where the complex formula has non-infinite values and complexity is non-zero.  
f)	the one or more processing devices are configured to generate an asset representation, the asset representation including at least a graphical representation of the spatial region and optionally at least one of:
xix) the asset representation is indicative of at least one of:
(1)	the spatial region; 
(2)	the asset identifier; 
(3)	an asset class;
(4)	an asset value; 
(5)	an asset size; and, 
(6)	an asset quantity. 
xx)	at least one of the asset representation and the graphical representation is subject to copyright.  
xxi) the asset representation is tradable.

	74. (Currently amended) A system for generating an encryption key, the system including one or more processing devices configured to: 
identify a spatial region in a complex number space; 
receive a user defined password; 
identify a plurality of key locations within the spatial region at least in part using the user defined password; 
calculate key numerical values at each of the plurality of key locations using a defined complex number formula; and, 
use the key numerical values to generate an encryption key; and
wherein at least one of:
a)	the one or more processing devices are configured to generate a graphical representation of the spatial region, and wherein the graphical representation can be used to identify the spatial region;  
b) 	at least one of the asset data and the payload are indicative of at least one of: 
i)	a spatial region location; 
ii)	a spatial region extent; 
iii)	a graphical representation of the spatial region; 
iv)	a time stamp; 
v)	an asset location; 
vi)	an asset identity; 
vii) an asset value; 
viii) at least one asset owner; 
ix)	a digital signature; and,
x)	a wallet identifier.
c)	the spatial region includes at least one of: 
xi)	a spatial area; and, 
xii)	a spatial volume.  
d)	the spatial region is identified using at least one of: 
xiii) a vector indicative of a location of the spatial region in the complex space; and, 
xiv) a parameter indicative of an extent of the spatial region.  
5)	the complex formula is at least one of: 
xv)	 a Julia set; 
xvi) a Mandelbrot set; 
xvii) a complex number set; and, 
xviii) a chaotic formula using two  seed values.  
e)	the spatial region is provided in a part of complex space where the complex formula has non-infinite values and complexity is non-zero.  
f)	the one or more processing devices are configured to generate an asset representation, the asset representation including at least a graphical representation of the spatial region and optionally at least one of:
xix) the asset representation is indicative of at least one of:
(1)	the spatial region; 
(2)	the asset identifier; 
(3)	an asset class;
(4)	an asset value; 
(5)	an asset size; and, 
(6)	an asset quantity. 
xx)	at least one of the asset representation and the graphical representation is subject to copyright.  
xxi) the asset representation is tradable.

	75. (Currently amended) A system for generating a unique identifier, the system including one or more processing devices configured to: 
identify a spatial region in a complex number space; 
determine identifier numerical values associated with the spatial region; 
generate a unique identifier using the identifier numerical values; and
wherein at least one of:
a)	the one or more processing devices are configured to generate a graphical representation of the spatial region, and wherein the graphical representation can be used to identify the spatial region;  
b) 	at least one of the asset data and the payload are indicative of at least one of: 
i)	a spatial region location; 
ii)	a spatial region extent; 
iii)	a graphical representation of the spatial region; 
iv)	a time stamp; 
v)	an asset location; 
vi)	an asset identity; 
vii) an asset value; 
viii) at least one asset owner; 
ix)	a digital signature; and,
x)	a wallet identifier.
c)	the spatial region includes at least one of: 
xi)	a spatial area; and, 
xii)	a spatial volume.  
d)	the spatial region is identified using at least one of: 
xiii) a vector indicative of a location of the spatial region in the complex space; and, 
xiv) a parameter indicative of an extent of the spatial region.  
5)	the complex formula is at least one of: 
xv)	 a Julia set; 
xvi) a Mandelbrot set; 
xvii) a complex number set; and, 
xviii) a chaotic formula using two seed values.  
e)	the spatial region is provided in a part of complex space where the complex formula has non-infinite values and complexity is non-zero.  
f)	the one or more processing devices are configured to generate an asset representation, the asset representation including at least a graphical representation of the spatial region and optionally at least one of:
xix) the asset representation is indicative of at least one of:
(1)	the spatial region; 
(2)	the asset identifier; 
(3)	an asset class;
(4)	an asset value; 
(5)	an asset size; and, 
(6)	an asset quantity. 
xx)	at least one of the asset representation and the graphical representation is subject to copyright.  
xxi) the asset representation is tradable.
Allowable Subject Matter
Claims 56-70 and 72-75 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of identifying a plurality of key locations within the spatial region at least in part using the user defined password; calculating key numerical values at each of the plurality of key locations using a defined complex number formula; and, using the key numerical values to generate an encryption key, and wherein the asset is associated with the user by storing an asset record in a database, the asset record being indicative of: i) an asset identifier; ii) the spatial region; and, iii) an encrypted payload derived using the encryption key.
The prior art disclosed by Smith teaches an asset management system comprising one or more controllers, which operate as main servers and can be located at the headquarters of an electronic device manufacturer to remotely control their operations at any global location. The controller can communicate remotely over the Internet or other network to control one or more secondary or remote servers, herein referred to as appliances. The appliances can be situated at different manufacturing, testing or distribution sites. The controller and appliances comprise hardware security modules (HSMs) to perform sensitive and high trust computations, store sensitive information such as private keys, perform other cryptographic operations, and establish secure connections between components.
The prior art fails to teach the unique limitations recited in the claims of the invention as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497